812 N.E.2d 789 (2004)
BALLARD, Robert, Appellant,
v.
STATE of Indiana, Appellee.
No. 24S01-0407-CR-332.
Supreme Court of Indiana.
July 28, 2004.

PUBLISHED ORDER
This matter is before us on appellant's petition to transfer jurisdiction pursuant to Appellant Rule 56(B).
After being convicted of voluntary manslaughter as a Class A felony, appellant was sentenced to an enhanced term of forty years. See Ind.Code §§ 35-42-1-3; XX-XX-X-X. The trial court suspended ten years of the enhanced sentence subject to certain conditions.
Appellant raised the enhanced sentence as an issue in this appeal. A unanimous Court of Appeals concluded that the misdemeanors in appellant's criminal history were not significant aggravators sufficient to justify an enhanced sentence, and reduced the sentence to the presumptive term of thirty years. Ballard v. State, 808 N.E.2d 729, 736 (Ind.Ct.App.2004). In doing so, however, the Court of Appeals failed to reinstate the ten-year period of suspension. We do so now.
Accordingly, the petition to transfer is granted. Appellant's sentence shall be the presumptive term of thirty years with ten of those years suspended. The Court of Appeals opinion is otherwise summarily affirmed. See App. R. 58(A)(2).
All Justices concur.